[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY
This cause is an accelerated appeal.1 Defendant-appellant, Dennis Kitchen, appeals a decision of the Madison County Court of Common Pleas granting a civil protection order to plaintiff-appellee, Eugina Kitchen, upon finding that appellant had committed domestic violence.
Appellant's first assignment of error is overruled as the trial court's decision to grant the civil protection order was not an abuse of discretion. The trial court is in the best position to view the witnesses and observe their demeanor so as to weigh the credibility of their testimony. Seasons Coal Co. v. Cleveland (1984), 10 Ohio St.3d 77,80. Accordingly, a reviewing court will presume that the trial court's findings are accurate. Id.
Appellant's second assignment of error is overruled as the civil protection order is not a permanent modification of the parties' shared parenting plan. Rather, the civil protection order is temporary and limited in duration by statute. R.C. 3113.31(E)(3)(a); Couch v.Harrison (Feb. 12, 2000), Clermont App. No. CA2000-08-063.
Appellant's third assignment of error is overruled as the doctrines of res judicata, estoppel by judgment, and collateral estoppel do not preclude a party to a divorce from filing a petition for a civil domestic violence protection order. The remedies provided for in the civil domestic violence statute are in addition to, not in lieu of, other civil remedies. R.C. 3113.31(G); Felton v. Felton (1997), 79 Ohio St.3d 34.
The judgment of the trial court is affirmed.
Pursuant to App.R. 11.1(E), this entry shall not be relied upon as authority and will not be published in any form. A certified copy of this judgment entry shall constitute the mandate pursuant to App.R. 27.
Costs to be taxed in compliance with App.R. 24.
  _________________________________ William W. Young, Presiding Judge.
James E. Walsh, Judge, Stephen W. Powell, Judge.
1 Pursuant to Loc.R. 6(A), we have sua sponte assigned this appeal to the accelerated calendar.